Citation Nr: 0833285	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-03 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a higher level of benefits under 38 U.S.C.A. 
§ 1805 for a child born with spina bifida.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.  The appellant is the veteran's child.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The Board notes that, in October 2006, the appellant 
submitted a VA Form 21-22 appointing the New York State 
Division of Veterans Affairs as her representative in this 
case, which was acknowledged by the RO in the last 
supplemental statement of the case (SSOC) dated November 
2007.  

On transfer of the case to the Board, The American Legion, 
who previously had a power of attorney in this case, provided 
the Board with a Written Brief Presentation.
  

FINDING OF FACT

The appellant's neurogenic bladder due to spina bifida 
results in an inability to remain dry for three hours at a 
time during waking hours at least three times per week.

CONCLUSION OF LAW

The criteria for Level III benefits under 38 U.S.C.A. § 1805 
for a child born with spina bifida have been met.  
38 U.S.C.A. §§ 1805, 5107(b) (West 2002); 38 C.F.R. § 3.814 
(2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA pays a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(c)(3).  
Under 38 C.F.R. § 3.814(d)(1), claimants may be paid at three 
levels of compensation.

In a rating decision dated March 2003, the appellant was 
awarded Level II benefits under 38 U.S.C.A. § 1805.  She 
filed a claim for increased benefits in April 2005.  See 
38 C.F.R. § 3.814(e).  The criteria for the maximum Level III 
benefits under 38 C.F.R. § 3.814(d)(1)(iii) are as follows: 

Level III.  The individual uses a wheelchair as 
his or her primary means of mobility in the 
community; or, has sensory or motor impairment of 
the upper extremities severe enough to prevent 
grasping a pen, feeding self, and performing self 
care; or, has an IQ of 69 or less; or, despite the 
use of medication or other means to control the 
effects of urinary bladder impairment, at least 
three times per week is unable to remain dry for 
three hours at a time during waking hours; or, 
despite bowel management techniques or other 
treatment to control the effects of bowel 
impairment, has fecal leakage severe or frequent 
enough to require wearing of absorbent materials 
at least four days a week; or, regularly requires 
manual evacuation or digital stimulation to empty 
the bowel; or, has a colostomy that requires 
wearing a bag.

In adjudicating claims, VA may accept statements from private 
physicians, or examination reports from government or private 
institutions, for the purpose of rating spina bifida claims 
without further examination, provided the statements or 
reports are adequate for assessing the level of disability 
due to spina bifida under the provisions of paragraph (d)(1) 
of this section.  38 C.F.R. § 3.814(d)(4).  In the absence of 
adequate medical information, VA will schedule an examination 
for the purpose of assessing the level of disability.  Id.

The record reflects that the appellant underwent a tethered 
cord release in September 2004 due to complaints of low back 
and leg pain as well as increased frequency of urination.  
She has been diagnosed with neurogenic bladder manifested by 
reduced bladder capacity and early uninhibited contractions 
with sense of urgency.  Her treatment currently consists of 
self-catheterization, Ditropan therapy and the wearing of 
absorbent pads. 

The appellant's treatment records do not clearly document the 
extent, frequency and duration of her urinary incontinence 
episodes, other than she has uncontrolled giggle 
incontinence.  In a medical statement received in February 
2008, her treatment physician (Dr. S.P.G.) indicated that, 
despite performing intermittent catheterizations, the 
appellant is required to change underbriefs at least 4-5 
times daily and is unable to stay dry beyond 2-3 hours.  The 
Board finds no basis to dispute this finding.

Notably, this statement was provided after the last 
supplemental statement of the case issued by the RO in 
November 2007.

Pursuant to 38 C.F.R. § 3.814(d)(4), the Board accepts the 
February 2008 statement of the appellant's treating physician 
as truthful and adequate for assessing the level of 
disability due to spina bifida under the provisions of 
paragraph 38 C.F.R. § 3.814(d)(1).  In particular, the Board 
notes that Dr. S.P.G. is intimately familiar with the 
appellant's state of health having treated her for spina 
bifida and urinary incontinence since at least 1994.  

Accordingly, the Board finds that the criteria for Level III 
benefits under 38 C.F.R. § 3.814(d)(1)(iii), urinary bladder 
impairment resulting in an inability to remain dry for three 
hours at a time during waking hours at least three times per 
week, have been met.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

ORDER

The claim for Level III benefits under 38 U.S.C.A. § 1805 for 
a child born with spina bifida is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


